COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00164-CR
                              NO. 02-14-00165-CR
                              NO. 02-14-00166-CR


ANSON DUJUAN GRISSOM                                                  APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
             TRIAL COURT NOS. 1300502D, 1300503D, 1300504D

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Anson Dujuan Grissom entered an open plea of guilty to three

first-degree-felony offenses: (1) burglary of a habitation with the intent to commit

an aggravated sexual assault; (2) aggravated sexual assault using a knife; and

(3) aggravated robbery using a knife. The trial court assessed punishment at


      1
       See Tex. R. App. P. 47.4.
forty-five years’ imprisonment for each offense and ordered that the sentences

run concurrently.

      Grissom’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion meet

the requirements of Anders v. California by presenting a professional evaluation

of the record demonstrating why there are no arguable grounds for relief. See

386 U.S. 738, 87 S. Ct. 1396 (1967). In compliance with Kelly v. State, counsel

notified Grissom of his motion to withdraw, provided him a copy of the brief,

informed him of his right to file a pro se response, provided him a form motion for

pro se access to the appellate record that lacked only Grissom’s signature and

the date, provided instructions to file the pro se form within ten days and gave

him this court’s address, and informed him of his pro se right to seek

discretionary review should this court hold the appeal to be frivolous. See 436
S.W.3d 313, 319 (Tex. Crim. App. 2014).

      As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only

then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S.
75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in


                                         2
the record that arguably might support an appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005). Grissom has filed a pro se letter in

which he argues in one point that his sentence is excessive. We overrule this

argument because it is unpreserved. See Tex. R. App. P. 33.1(a)(1); Means v.

State, 347 S.W.3d 873, 874 (Tex. App.—Fort Worth 2011, no pet.) (“Because

Appellant did not object to his sentences when they were imposed or present his

motions for new trial to the trial court, he failed to preserve his sentencing

complaints for appellate review.”); Laboriel-Guity v. State, 336 S.W.3d 754, 756

(Tex. App.—Fort Worth 2011, pet. ref’d).

      We grant counsel’s motion to withdraw, overrule appellant’s one pro se

issue, and affirm the trial court’s judgment.


                                                 /s/ Sue Walker
                                                 SUE WALKER
                                                 JUSTICE

PANEL: WALKER, MEIER, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 30, 2015




                                          3